39 A.3d 1118 (2012)
304 Conn. 907
Emilio D'ASCANIO et al.
v.
TOYOTA INDUSTRIES CORPORATION et al.
SC 18935
Supreme Court of Connecticut.
Decided March 14, 2012.
Paul D. Williams, Erich M. Sandler and James E. Hennessey, Hartford, in support of the petition.
Jack G. Steigelfest, Hartford, in opposition.
The petition by the defendants Toyota Material Handling USA, Inc., BT Prime Mover, Inc., and Summit Handling Systems, Inc., for certification for appeal from the Appellate Court, 133 Conn.App. 420, 35 A.3d 388, is granted, limited to the following issue:
"Did the Appellate Court properly determine that the trial court's exclusion of *1119 expert testimony and refusal to grant a mistrial constituted an abuse of discretion?''